
	

113 S2723 IS: Housing for Homeless Students Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2723
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Franken (for himself, Mr. Portman, Mrs. Murray, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to qualify homeless youth and veterans who are full-time
			 students for purposes of the low income housing tax credit.
	
	
		1.Short title
			This Act may be cited as the
		  Housing for Homeless Students Act of 2014.
		2.Homeless youth and veterans who are full-time students qualified for purposes of the low
			 income housing tax credit(a)In GeneralClause (i) of section 42(i)(3)(D) of the Internal Revenue Code of 1986 is amended by
			 redesignating subclauses (II) and (III) as subclauses (IV) and (V),
			 respectively, and by inserting after subclause (I) the following new
			 subclauses:(II)a full-time student who, during any portion of the 5-year period ending with the commencement
			 of such individual's continuous occupation of any low-income unit or
			 units, was an individual described in section 725(2) of the McKinney-Vento
			 Homeless Assistance Act (42 U.S.C. 11434a),(III)a full-time student who, during any portion of the 5-year period ending with the
			 commencement of such individual's continuous occupation of any low-income
			 unit or units, was an individual described in section 2002(1) of title 38,
			 United States Code,.(b)Effective dateThe amendments made by subsection (a) shall apply to determinations made before,
			 on, or after the date of the enactment of this Act.
